DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.    Claims 1-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2021. 

                                                                    Information Disclosure Statement
3.         The information disclosure statements (IDS) were submitted on the following: 10/26/2020. The sub-missions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
5.	Claims 9-11, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (US 2017/0250172 A1) in view of Otremba et al., (US 20120235227 A1).

Regarding claim 9, Huang discloses a method for fabricating a semiconductor package (such as the process from figs. 8a-8c), the method comprising: 
-providing a SiC semiconductor wafer (item 120, [0057]) comprising a plurality of power transistor circuits (such as items 124, [0031]); 
-depositing a first metal layer (item 134 or 230) on the SiC semiconductor wafer; 
-singulating the SiC semiconductor wafer into individual power semiconductor chips, each power semiconductor chip comprising at least one power transistor circuit, providing a lead-frame part (this limitation would read through [0058] wherein is disclosed the stacked wafers are singulated and mounted onto lead-frame 160 using conductive bumps 140); 
-arranging at least one of the power semiconductor chips on the lead-frame part such that the first metal layer faces the lead-frame part (this limitation would read through the structure of fig. 8c, items 124 and 160); 
-and diffusion soldering the at least one power semiconductor chip to the lead-frame part such that the first metal layer and the lead-frame part form at least one intermetallic phase (this limitation would read through [0057] wherein is disclosed a plurality of semiconductor wafers 120 with the wafers mechanically and electrically connected to each other by thermocompression or diffusion bonding. 
Huang appears to not disclose that the lead-frame part comprising Cu. However, in the field of endeavor, it is noted that Otremba et al., fig. 7, [0059] indicate a carrier plate 750 is a lead-frame made of copper. At the time of the invention it would have been obvious to a person of ordinary skill in the art to include a lead-frame part comprising Cu in the package device as taught by Otremba. The motivation for doing so is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).  In addition, the court has held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960); Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).Therefore, it would have been obvious to combine Huang with Otremba to obtain the invention of claim 9.

Claim 10. Huang disclose the method of claim 9, above. Huang appears to not disclose wherein the first metal layer comprises AgSn, AuSn, CuSn, NiSn, AgIn, AuIn, CuIn, or NiIn. However, in the same field of endeavor, it is noted that Otremba et al., fig. 7, [0059] indicate a connecting layer 717 is made of an AuSn diffusion solder, in addition, the court has held that it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (CCPA 1960); Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

 Claim 11. Huang disclose the method of claim 9, above. Huang appears to not disclose wherein depositing the first metal layer on the SiC semiconductor wafer comprises sputtering the first metal layer to a thickness of 1.2pm or less. However, in the field of endeavor, it is noted that Otremba et al., fig. 7, [0059] indicate a connecting layer 717 is made of an AuSn diffusion solder and has a thickness of 1.2 .mu.m.
To provide an electrical functionality such as, e.g., electrostatic shielding of the power MOSFET, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use a metal layer to a thickness of 1.2pm or less (see [0064] of Otremba.

Claim 15. Huang disclose the method of claim 9, wherein the at least one power semiconductor chip has a thickness of 150pm or less. This limitation would read through [0022] of Huang wherein is disclosed that semiconductor wafer 120 has a width or diameter of 200-300 millimeters (mm) and thickness of 700 micrometers (μm). In another embodiment, semiconductor wafer 120 has a width or diameter of 100-450 mm. 

6.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al., (US 2017/0250172 A1) in view of Otremba et al., (US 20120235227 A1), and further in view of Pendse et al., US 6828220 B2.

Claim 12. The combination of Huang/Otremba disclose the method of claim 9, but does not specify wherein diffusion soldering the at least one power semiconductor chip to the lead-frame part further comprises applying heat of 380°C or more. However, col. 2, ln 5+ of Pendse indicate a flip chip-in-lead-frame package includes a chip having bumps that are bonded directly to the bonding fingers of the lead-frame and heated to a temperature in the range about 180.degree. C.-400.degree. C. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of Huang/Otremba, with the invention of Pendse et al., as the use of the thermal treatment at a temperature sufficient of Pendse would help to provide a process for producing high-strength as well as good heat resistance, high amenability to bending work and the ability to withstand the heat of solder without delamination. 

            Allowable Subject Matter
7.	Claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 13 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein diffusion soldering the at least one power semiconductor chip to the lead-frame part further comprises pressing the at least one power semiconductor chip onto the lead-frame part with a pressure of 4N/mm2 or more. 

(B)	Claim 14 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein a bond line thickness after 
Diffusion soldering is 4pm or less. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                                                                                                                                                                                                                           /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899